Citation Nr: 0829730	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2008 Order, the Court 
endorsed a June 2008 joint motion for remand, vacated the 
portion of the May 2007 Board decision that denied reopening 
for a claim of service connection for a back disability, and 
remanded the matter for compliance with the instructions in 
the joint motion.  The May 2007 Board decision also denied 
two other claims.  These claims were abandoned before the 
Court and are not now before the Board.

In May 2007, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the RO in Cleveland, Ohio, which, in pertinent part, 
denied a petition to reopen a claim of service connection for 
a back disability.

The veteran testified before Decision Review Officers at July 
2004 and July 2006 hearings at the RO.  Transcripts have been 
associated with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During the pendency of this appeal, the Court issued the 
decision of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to notify 
claimants of the general requirements to reopen a claim and 
the specific grounds of the previous denial.  Here, the 
veteran was sent a VCAA letter in September 2003 in which he 
was advised of the evidence necessary to establish 
entitlement to service connection for a back disability.  The 
letter informed the veteran of the need to submit "new" and 
"material" evidence, but did not mention the basis of the 
prior denial of service connection for a back disability.  In 
the Board's prior decision, the Board found that remaining 
notice, including the content of the adjudications in the 
course of the claim and the veteran's hearings at the RO, was 
sufficient to satisfy Kent notice.  The VA General Counsel 
and the veteran's representative disagreed and moved jointly 
for remand.  Accordingly, the Board must remand the claim for 
Kent compliant VCAA notice.

The Board notes that the veteran submitted an August 2008 
letter, requesting that VA consider his Social Security 
records when deciding his claim.  The veteran's SSA records 
have been previously associated with the claims file and will 
be reconsidered following the above development.  No further 
action on those records need be taken.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), with respect to the back condition 
claim.  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to the 
claim that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  Then, the RO should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




